           Case 4:20-cv-05131-TOR                   ECF No. 20       filed 08/25/21        PageID.1620 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington


                           VENITA J.,                                )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-CV-5131-TOR
                                                                     )
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              This case is REVERSED and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative
               proceedings.



This action was (check one):

u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                                   THOMAS O. RICE                              on WKHSDUWLHV 6WLSXODWHG
     0RWLRQWR5HPDQG (&)1R 



Date: $XJXVW                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                                V%)RUWHQEHUU\
                                                                                           %\ Deputy Clerk
                                                                                %)RUWHQEHUU\
